PRESIDING JUSTICE STOUDER, dissenting: The issue before this court appears to be one of first impression: namely, whether the maintenance provision found in a separation agreement which was approved by the trial court in a dissolution proceeding, but not incorporated into the judgment, may subsequently be subject to modification by the trial court on motion of one of the parties. I agree with the majority that the cases cited by the parties are inapposite to the issue presented. However, I would hold that provisions contained in an unincorporated separation agreement are modifiable, and reverse the judgment in the instant case. I find no reason exists to hold that modifiability should be determined by the fact that the agreement has or has not been incorporated into the judgment. The parties are required to obtain court approval of their agreement. (See Ill. Rev. Stat. 1989, ch. 40, par. 502(b).) That approval suggests that provisions such as maintenance are modifiable by the court. The parties are not free to independently agree that maintenance provisions contained in their separation agreement are not under the eye of the court when it reviews and approves the agreement. I find no authority for departing from the general rule that issues of support and maintenance are always subject to the continued oversight of the trial court.